NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


JOHN BANDA,                     :    Civ. Action No. 19-11757(RMB)
                                :
                  Petitioner    :
                                :
          v.                    :              OPINION
                                :
MERRILL MAIN, Ph.D., et al.,    :
                                :
                  Respondents   :
                                :

     This matter comes before the Court upon Respondents’ motion

to dismiss Petitioner’s amended petition for writ of habeas corpus

under 28 U.S.C. § 2254 as untimely. (Mot. to Dismiss, ECF No. 8.)

Petitioner John Banda is civilly committed in New Jersey as a

sexually violent predator, pursuant to the New Jersey Sexually

Violent Predators Act (“SVPA”), N.J.S.A. 30:4-27.24 et seq. (Pet.,

ECF No. 4, ¶¶1-5.) Petitioner did not file a brief in opposition

to the motion to dismiss.

I.   BACKGROUND

     Petitioner was civilly committed in New Jersey as a sexually

violent predator in 2004. (Certification of Stephen Slocum, Deputy

Attorney General (“Slocum Certification), Ex. A, ECF No. 8-2 at

5.) He appealed the initial judgment of civil commitment. (Id.)

The New Jersey Superior Court, Appellate Division issued a written

opinion affirming Petitioner’s commitment on July 20, 2007. (Id.
at 16.) Petitioner sought certification from the New Jersey Supreme

Court,     which   was   granted   on   November   16,   2007.   (Slocum

Certification, Ex. B, ECF No. 8-3.) The New Jersey Supreme Court

issued a written opinion affirming Petitioner’s commitment on

February 23, 2009. (Id., Ex. C, ECF No. 8-4.) Petitioner has not

appealed any other judgments issued by the commitment court.

(Slocum Certification, ECF No. 8-1, ¶¶13-17.)

      On April 29, 2019, Petitioner filed the instant petition for

writ of habeas corpus and subsequently filed an amended petition.

(Pet, ECF No. 1; Am. Pet., ECF No. 1.) On August 14, 2019, the

Court entered an order permitting Respondents to file a motion to

dismiss on timeliness grounds. (Order, ECF No. 5.)

II.   DISCUSSION

      A.    The Petition

      In his amended petition for writ of habeas corpus, Petitioner

challenges his June 2004 civil commitment under N.J.S.A. 30:4-

27.24 et seq. by a New Jersey Superior Court. 1 (Am. Pet., ECF No.

4 at 1). Petitioner alleges “other than my last hearing in 2018,

I have not had a court hearing/review of my status as falling under

the SVPA in more than five (5) years.” (Id. at 6.) Petitioner

alleges his “commitment counsel” failed to object to his commitment

and failed to file a timely appeal. (Id. at 8.) Petitioner further


1 According to the petition, the commitment court was staffed by
Essex County and held in Middlesex County. (Pet., ECF No. 1 at 1.)
                                    2
seeks immediate release because his commitment review hearing was

not held in January 2019. (Pet., ECF No. 1 at 14.)

      B.    Respondent’s Motion to Dismiss

      Respondents contend that Petitioner’s challenge to his civil

commitment is barred by the one-year statute of limitations found

in 28 U.S.C. 2244(d)(1). (Respt’s Brief, ECF No. 8-6 at 2-3.)

Respondents    maintain      that    the   one-year   period        began   when

Petitioner’s judgment of civil commitment concluded with the New

Jersey Supreme Court’s February 23, 2009 opinion, affirming the

Appellate Division’s opinion. (Id. at 3.) Therefore, Respondents

conclude the deadline for filing a petition for writ of habeas

corpus was February 23, 2010. (Id.) Petitioner did not petition to

this court until April 2019 -- more than nine years after the

deadline. (Id.) Respondents further argue that because Petitioner

has   not   appealed   any   other    judgments   relevant     to    his    civil

commitment under the SVPA, he is unable to proceed with any other

petition for writ of habeas corpus. (Id., citing 28 U.S.C. §

2254(b)(1)(A) (requiring exhaustion of state remedies).

      C.    Analysis

      28 U.S.C. § 2254 provides, in relevant part:

            (a) The Supreme Court, a Justice thereof, a
            circuit judge, or a district court shall
            entertain an application for a writ of habeas
            corpus in behalf of a person in custody
            pursuant to the judgment of a State court only
            on the ground that he is in custody in


                                       3
          violation of the Constitution     or   laws   or
          treaties of the United States.

There is a one-year statute of limitations for filing a petition

for writ of habeas corpus under § 2254, and the one-year period

begins to run when direct review of the judgment of commitment is

final. 28 U.S.C. § 2244(d)(1).

     The New Jersey Supreme Court affirmed Petitioner’s civil

commitment on February 23, 2009. (Slocum Certification, Ex. C, ECF

No. 8-4.) “[T]he expiration of the time for seeking direct review

is the deadline for petitioning for certiorari to the United States

Supreme Court.” Jenkins v. Superintendent of Laurel Highlands, 705

F.3d 80, 84 (3d Cir. 2013) (citing Gonzalez v. Thaler, 132 S. Ct.

641, 653–54 (2012)). Petitioner had 90 days to file a petition for

certiorari with the U.S. Supreme Court. See U.S. Sup. Ct. Rule

13(1). Thus, the one year limitation period began on May 25, 2009

and expired on May 25, 2010. It is too late for Petitioner to

challenge his initial commitment order.

     The amended petition, however, appears to seek relief for the

failure to hold an annual review hearing. (Pet., ECF No. 4 at 6.)

N.J.S.A. § 30:4-27.35 provides:

          A person committed under this act shall be
          afforded an annual court review hearing of the
          need for involuntary commitment as a sexually
          violent predator. The review hearing shall be
          conducted in the manner provided in section 7
          of this act. If the court determines at a
          review hearing that involuntary commitment as
          a   sexually   violent   predator   shall   be

                                  4
              continued, it shall execute a new order. The
              court shall conduct the first review hearing
              12 months from the date of the first hearing,
              and   subsequent  review   hearings  annually
              thereafter. The court may schedule additional
              review hearings but, except in extraordinary
              circumstances, not more often than once every
              30 days.

Respondents     failed   to   address   this   claim    in   their    motion    to

dismiss.

III. CONCLUSION

     Any challenge to Petitioner’s June 2004 commitment order is

barred   by    the   one-year   limitations    period    under   28    U.S.C.    §

2244(d). Therefore, the Court will grant Respondents’ motion to

dismiss in part. Respondents have failed to address Petitioner’s

claim that he should be released because he was not afforded an

annual review hearing after his 2018 hearing. The Court will order

Respondents to file an answer to this claim.



An appropriate order follows.

Date: March 27, 2020



                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            United States District Judge




                                        5
